EXHIBIT 21 Subsidiaries The following is as of June 30, 2010: Name of Subsidiary Jurisdiction Cadapult Graphic Systems, Inc. New Jersey wholly owned Media Sciences, Inc. New Jersey wholly owned Media Sciences UK Limited England & Wales wholly owned by Media Sciences, Inc. MSIA, LLC Delaware wholly owned by Media Sciences, Inc. Media Sciences Trading, Ltd. Bermuda wholly owned by Media Sciences, Inc. Media Sciences (Dongguan) Company Limited China wholly owned by Media Sciences Trading, Ltd. Media Sciences Hong Kong Co. Ltd. Hong Kong wholly owned by Media Sciences Trading, Ltd. SAMC Funding I, Ltd. Cayman Islands wholly owned by Media Sciences Trading, Ltd.
